675 S.E.2d 363 (2009)
David M. GOODMAN
v.
HOLMES & McLAURIN ATTORNEYS AT LAW, a/k/a Holmes & McLaurin, a/k/a Holmes & McLaurin, Attorneys, a North Carolina Partnership; Holmes & McLaurin, L.L.P., a North Carolina Registered Limited Liability Partnership; R. Edward McLaurin, Jr., P.L.L.C., a North Carolina Professional Limited Liability Company; Ralph Edward McLaurin, Jr.; And Edward S. Holmes.
No. 464P08.
Supreme Court of North Carolina.
March 19, 2009.
John C. Rogers, III, Raleigh, for Goodman.
David S. Wisz, Raleigh, for Ralph E. & Edward McLaurin.
Walter E. Brock, Jr., Raleigh, for Holmes and Holmes & McLaurin.
Prior report: ___ N.C.App. ___, 665 S.E.2d 526.

ORDER
Upon consideration of the conditional petition filed on the 22nd day of October 2008 by Defendants (Holmes and Holmes & McLaurin) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 19th day of March 2009."